DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chappell et. al (US 2016/0116184 A1).
With respect to claim 1 Chappell discloses an airfoil blade assembly, comprising:
an upper airfoil shell [see annotated Fig. below];
a lower airfoil shell [see annotated Fig. below], one of said upper airfoil shell and said lower airfoil shell defining a lateral seam [see annotated Fig. below];
an elastic bead [see annotated Fig. below] positioned within said lateral seam; and
wherein said elastic bead extends beyond a periphery of said lateral seam when said upper airfoil shell is fixed to said lower airfoil shell1.
                               
    PNG
    media_image1.png
    618
    470
    media_image1.png
    Greyscale

With respect to claim 2 Chappell discloses a pair of upper legs protruding from said upper airfoil shell; and a pair of lower legs protruding from said lower airfoil shell, said pair of upper legs and said pair of lower legs abutting one another when said upper airfoil shell is fixed to said lower airfoil shell [see annotated Fig. below].

    PNG
    media_image2.png
    341
    299
    media_image2.png
    Greyscale


 Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Tal et. al (US 4,382,460).
With respect to claim 4 Chappell discloses an airfoil blade assembly, comprising:
an upper airfoil shell [reference character 1];
a lower airfoil shell [reference character 2];
a pair of upper legs protruding from said upper airfoil shell, one of said pair of upper legs being longer than the other;
a pair of lower legs protruding from said lower airfoil shell, one of said pair of lower legs being longer than the other [see annotated Figs. 1, below]; and
wherein the longer of said pair of upper legs is abutting the shorter of said pair of lower legs when said upper airfoil shell is fixed to said lower airfoil shell [see Fig. 2].

                                       
    PNG
    media_image3.png
    284
    397
    media_image3.png
    Greyscale


	With respect to claim 5 Ben-Tal discloses that said upper airfoil shell and said pair of upper legs are formed from a continuous sheet of material [see Fig. 1]; and
said lower airfoil shell and said pair of lower legs are formed from a continuous sheet of material [see Fig. 1].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tal (US 4,382,460) in view of Chappell et. al (US 2016/0116184 A1).
With respect to claim 6 Ben-Tal does not disclose a lateral seam formed adjacent one of said upper airfoil shell and said lower airfoil shell; and an elastic bead positioned within said lateral seam.
Chappell discloses a lateral seam [see annotated Fig. above] formed adjacent one of said upper airfoil shell and said lower airfoil shell; and an elastic bead positioned within said lateral seam [see annotated Fig. above].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the blade assembly taught by Ben-Tal by including a lateral seam and bead on the upper and lower airfoil shells as taught by Chappell in order to allow the airfoil blades to seal against the adjacent airfoil blades in the closed position, as in Fig. 7 of Chappell.
With respect to claim 7 the combination of Ben-Tal and Chappell disclose that said elastic bead extends beyond a periphery of said lateral seam when said upper airfoil shell is fixed to said lower airfoil shell2 [see Fig. 7 of Chappell].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et. al (US 2016/0116184 A1) in view of Clements (US 4,313,609).
With respect to claim 3 Chappell does not disclose a locking depression formed in said lateral seam, said locking depression contacting said elastic bead and frictionally arresting movement of said elastic bead from said lateral seam.
Clements discloses a channel (analogous to the lateral seam) and seal [see Fig. 7] with a locking depression [reference character 17 in Fig. 7] formed in the lateral seam and contacting the seal thereby frictionally arresting movement of the elastic bead from the seam [column 4 lines 36-51 of Clements].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the airfoil taught by Chappell by including a depression in the lateral seam, as taught by Clements in order to ensure that the seam member is retained within the lateral seam [column 4 lines 44-46 of Clements].

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et. al (US 2016/0116184 A1) in view of Clements (US 4,313,609).
With respect to claim 1 Chappell discloses an airfoil blade assembly, comprising:
an upper airfoil shell [see annotated Fig. above];
a lower airfoil shell [see annotated Fig. above], each of said upper airfoil shell and said lower airfoil shell defining a lateral seam [see annotated Fig. above], and 
an elastic bead [see annotated Fig. above] positioned within said lateral seam.
Chappell does not disclose a locking indentation defined in said lateral seams and positioned to partially obstruct said cavities an elastic bead being arrested from egress therefrom via action of said locking indentations.
Clements discloses a channel (analogous to the lateral seam) and seal [see Fig. 7] with a locking depression [reference character 17 in Fig. 7] formed in the lateral seam and contacting the seal thereby frictionally arresting movement of the elastic bead from the seam [column 4 lines 36-51 of Clements].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the airfoil taught by Chappell by including a depression in the lateral seam, as taught by Clements in order to ensure that the seam member is retained within the lateral seam [column 4 lines 44-46 of Clements].
With respect to claim 9 Chappell discloses that said elastic bead extends beyond a periphery of said lateral seam when said upper airfoil shell is fixed to said lower airfoil shell3.
With respect to claim 2 Chappell discloses a pair of upper legs protruding from said upper airfoil shell; and a pair of lower legs protruding from said lower airfoil shell, said pair of upper legs and said pair of lower legs abutting one another when said upper airfoil shell is fixed to said lower airfoil shell [see annotated Fig. above].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/               Primary Examiner, Art Unit 3762                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The limitation “when said upper airfoil shell is fixed to said lower airfoil shell” is interpreted to be a product-by-process limitation, where “‘[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” [MPEP §2113.I]. In this case the product is formed after joining of the upper and lower airfoil shells and since this integrated structure is taught by Chappell the resulting product is interpreted as meeting the limitations of the claims.
        2 See footnote 1.
        3  See footnote 1.